Case: 12-132    Document: 17     Page: 1    Filed: 10/16/2012




          NOTE: This order is nonprecedential.

  Wntteb ~tate~ QCourt of ~peaI~
      for tbe jfeberaI QCtrcutt

           IN RE ALEXANDER M. SHUKH,
                    Petitioner.


               Miscellaneous Docket No. 132


 On Petition for Writ of Mandamus to the United States
District Court for the District of Minnesota in case no. 10-
            CV-404, Judge John R. Tunheim.


                     ON PETITION


     Before LINN, DYK and WALLACH, Circuit Judges.
PER CURIAM.

                        ORDER

    Alexander M. Shukh seeks a writ of mandamus to di-
rect the United States District Court for the District of
Minnesota to vacate its order denying in part the peti-
tioner's motion to compel document production of privi-
leged documents. The defendants in the action, Seagate
Technology LLC, Seagate Technology, Inc., Seagate
Technology, and Seagate Technology PLC, oppose.
Case: 12-132    Document: 17    Page: 2    Filed: 10/16/2012




IN RE ALEXANDER SHUKH                                    2
     Mandamus is a drastic remedy reserved for extraor-
dinary situations. See Allied Chemical Corp. v. Daiflon,
Inc., 449 U.S. 33, 34, 101 S.Ct. 188, 66 L.Ed.2d 193
(1980). The use of mandamus is limited to correcting a
lower court's usurpation of judicial power or clear abuse
of discretion. Cheney v. U.S. Dist. Court, 542 U.S. 367,
380, 124 S.Ct. 2576, 159 L.Ed.2d 459 (2004); see also In re
Regents of the Univ. of Cal., 101 F.3d 1386, 1387 (Fed.
Cir. 1996). Notwithstanding the extraordinary nature of
such relief, this court has issued the writ in appropriate
cases to prevent the wrongful exposure of privileged or
confidential communications. See Regents, 101 F.3d at
1387; see also Mohawk Indus., Inc. v. Carpenter, - U.S.-
- , 130 S.Ct. 599, 601-02, 175 L.Ed.2d 458 (2009) (not-
ing that an appellate court may grant a writ of manda-
mus to correct a "particularly injurious or novel privilege
ruling").

    In In re Seagate Technology, LLC, 497 F.3d 1360,
1367 (Fed. Cir. 2007) (en bane), we explained that "'man-
damus review may be granted of discovery orders that
turn on claims of privilege or confidentiality when (1)
there is raised an important issue of first impression, (2)
the privilege would be lost if review were denied until
final judgment, and (3) immediate resolution would avoid
the development of doctrine that would undermine the
privilege.'" (quoting Regents, 101 F.3d at 1388).

    Shukh has not shown that he has no other adequate
remedy to attain the desired relief, i.e., he has not shown
that he could not raise issues concerning his requests to
compel documents within any timely appeal to this court
from a final district court decision. Additionally, as the
documents have not been disclosed, there is no indication
that a privilege would be lost if review is denied until
final judgment. Instead, Shukh asserts that he is raising
Case: 12-132     Document: 17     Page: 3   Filed: 10/16/2012




3                                    IN RE ALEXANDER SHUKH

an important issue of first impression.       We deny his
petition for writ of mandamus.

      Accordingly,

      IT Is ORDERED THAT:

      The petition for writ of mandamus is denied.

                                    FOR THE COURT


      OCT 16 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Constantine John Gekas, Esq.
    Calvin L. Litsey, Esq.
    Clerk, United States District Court for the District of
    Minnesota
s26